Title: To George Washington from Colonel Richard Gridley, 20 October 1775
From: Gridley, Richard
To: Washington, George



Cambridge October 20. 1775

The foregoing Inventory of Ordnance & Stores are what I judge to be absolutely Necessary for this Army: Many Small

things are omitted being Mentiond, as the Company of Artificers can make them, and many things can be supply’d by the Neighbourhood if wanted: It is impossible to give an Exact List of what may be wanted on all occasions: I have endeavour’d as much as the time woud permit, to Collect the Essential Matters for the Army; which are humbly Submitted by Your Excellencys Most Obedt Humbe Servt

Richd Gridley Chief Engineer

